Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5-17, and 19-32 are pending. Claims 1, 15, and 29 are independent and are all method Claims.  Claims 4 and 18 are canceled and Claims 31-32 are added which depend from Claim 1.
This Application was published as U.S. 20200260186.
Apparent priority: February 2019 or January 2020 (two provisionals).

This Application is a continuation of application no. 16/785,176, currently pending and published as 20200258518.  
Applications no. 16/785,950 published as U.S. 20200260186, no. 16/785,930 published as U.S. no. 20200260185, no. 16/785,856, published as U.S. 2020/0260184, and no. 16,785,918 published as U.S. 2020/00258528 are continuations of application no. 16/785,176, and siblings of the instant Application. A Terminal Disclaimer over the terms of 16/785856, 16/785930, and 16/785918 was filed electronically on 2/28/2022.

Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that, if presented, were necessitated by the amendments to the Claims.
This action is Final.

Response to Amendments and Arguments
	Independent Claims are amended to include:  “assigning, based on a determination that the blocking device is configured to prevent receipt of the first signals, detected the first trigger, and temporarily enter the triggered state, a privacy metric to the smart device based on an examination of the smart device.” 
As support for the amendments, Applicant refers to Figure 9:

    PNG
    media_image1.png
    736
    490
    media_image1.png
    Greyscale


	Applicant argues that:
	1) Baker does not teach a “privacy metric” as claimed and at best teaches whether a privacy mode is enabled (on) or disabled (off).  Response 11.


The Specification includes a single reference to a “privacy metric”:
[0192] A listening device may undergo an inspection determine what privacy designation to associate with the listener. Such inspection may be through physical inspection of a listener and/or inspection of a listener's schematics. The steps of the inspection need not be performed in the order listed here. A inspector may inspect the listening design to determine if specific pins of a processor go to one or more input devices (sensors) directly and/or have a path to one or more sensors that can be examined the entire length and without unexamined gaps. An inspector may examine that the circuitry that is directly or indirectly connected to the sensors is sufficiently isolated such that certain components in between the sensor and processor cannot be bypassed. An inspector may examine that the certain in between components provide the user sufficient feedback at any point that the sensor is providing a signal to the processor. An inspector may examine that a blocker's microprocessor, separate to the listening device's primary processor, is unable to be reprogrammed or have software updated through any of the circuitry that is connected to the blocker's microprocessor. If all of the above are true, the listening device may be assigned a high privacy metric.
Published Application.
Claim 4 which was canceled included:
4. The method of claim 1, further comprising: assigning, based on the first electrical signals, the second electrical signals, and the third electrical signals, a privacy level to the blocking circuitry. 

The Claim does not define the “privacy metric” other than by saying that it is “based on an examination of the smart device” which in and of itself is quite broad and does not say much.  Currently, for example, seeing that the Privacy LED of Baker is on or off constitutes Examiner of the smart device.  If the phrase is to have meaning, the steps of the physical inspection that lead to this “metric” need to be included in the Claim.

	Also, please note the 112(b) rejection and clarify the language.

Specification
The disclosure is objected to because of the following informalities: 

[0198] FIG. 2 depicts an illustrative system where a blocker 201 is able to be integrated with the listening device 202. The blocker 201 may generally correspond to integrated forms of the blocker, as discussed above, and may implement the features described in other sections herein. The listening device 202 may include a processor 203, a power supply connection 207, and one or more microphones 206 (e.g., a set of microphones), among other components. The listening device 202 may also have module socket that can accept a bypass module 210 and/or a privacy module 211. The listening device 202 may connect to a listening device server 209 via a WAN. The listening device 202 may provide the blocker 201 with power through power supply connectors 208 of the listening device 202 that connect to power receiving connectors 212 of the bypass module 210, which contains the blocker 201. The power supply connectors 208 may connect to nothing in the case that the privacy module [[411]] 211 is installed. The one or more microphones 206 may have one or more connections 205, shown as two wires in FIG. 2, which may go to connectors of the module socket, which would connect to the respective connectors on the bypass module 210 and/or privacy module 211. The module socket may also have one or more additional connections between two more connectors of the module socket to the processor 203. The bypass module 210 and privacy module 211 may have protrusions 213 which may aid a clip 204 in fastening the module into the module socket of the listening device 202. If the bypass module 210 is installed in the module socket, then the one or more microphones 206 and listening device's processor 203 may be connected to each other without any intermediary. If the privacy module 211 is installed in the module socket, then both of the wires from the one or more microphones 206 have the blocker 201 as an intermediary to their connection to the listening device's processor 203.  
(Paragraph number from the Published Application.)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-17, and 19-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, for example, is a method/process claim where the steps are performed by the device.  However, based on the Specification, the “examination of the smart device” in the last limitation (added by amendment) pertains to an inspection of the device structure by a “person.”  If such was the intention, the claim language needs to convey that clearly.  Further, as provided in detail below, the respective roles of the device and the person (who is examining the device) must be clear in the “assigning … a privacy metric.”  Finally, what is a “privacy metric”?  Broadly claimed leads to broadly construed.

Independent Claim 1 is amended to include:
1. A method for determining a privacy metric associated with a smart device comprising blocking circuitry, the method comprising: 
….
assigning, based on a determination that the blocking circuitry prevented receipt of the first signals, detected the first trigger, and temporarily entered the triggered state, a privacy metric to the smart device based on an examination of the smart device.

Which is it:
assigning, based on a determination that the blocking circuitry prevented receipt of the first signals, detected the first trigger, and temporarily entered the triggered state, a privacy metric to the smart device 
Or:
assigning
Or:
assigning, wherein the examination of the smart device determines that the blocking device prevented receipt of the first signals, detected the first trigger, and temporarily entered the triggered state.
	Or:
assigning a privacy metric to the smart device, based on a determination that the blocking circuitry [[prevented]] prevents receipt of the first signals, [[detected]] detects the first trigger, and temporarily [[entered]] enters the triggered state, and further based on [[an]] physical examination of structure of the smart device.
	
	The language is not clear and the Specification is also an issue:
	The Specification includes a single reference to a “privacy metric” (or “privacy designation”) at [0192] of published Application and the same in the Specification as filed.  This “privacy metric”/ “privacy designation” appears to be a result of a “physical inspection” of the device and its structure.  Accordingly, the “privacy metric” is assigned based on a physical inspection of the structure of the device by a person and not based on looking to see, e.g., if it “detected the first trigger.”  

 [0191] Inspection of a Listener Device
[0192] A listening device may undergo an inspection determine what privacy designation to associate with the listener. Such inspection may be through physical inspection of a listener and/or inspection of a listener's schematics. The steps of the inspection need not be performed in the order listed here. A inspector may inspect the listening design to determine if specific pins of a processor go to one or more input devices (sensors) directly and/or have a path to one or more sensors that can be examined the entire length and without unexamined gaps. An inspector may examine that the circuitry that is directly or indirectly connected to the sensors is sufficiently isolated such that certain components in between the sensor and processor cannot be bypassed. An inspector may examine that the certain in between components provide the user sufficient feedback at any point that the sensor is providing a signal to the processor. An inspector may examine that a blocker's microprocessor, separate to the listening device's primary processor, is unable to be reprogrammed or have software updated through any of the circuitry that is connected to the blocker's microprocessor. If all of the above are true, the listening device may be assigned a high privacy metric.
(Definition: [0021] … Listening devices may be referred to interchangeably within this description as listening device, listener device, and/or listener.”)

The ambiguity may be the result of typographical errors.  At any rate, please clarify the language.  Suggestion: begin with “assigning a privacy metric to the smart device, based on … (your list of factors) …”
	
The remaining independent Claims include similar language and are rejected under similar rationale and the dependent Claims inherit the indefiniteness and do not include language that would alleviate it.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-9, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker (U.S. 1).
This Claim is too broadly stated with respect to first/second/third electrical signals.  Multiple mappings are possible for each of the signals that conform to the stated function and role of these signals.  More particularity in Claim language would help expedite prosecution.
Regarding Claim 1, Baker teaches:
1. A method for determining a privacy metric associated with a smart device comprising blocking circuitry, the method comprising: 
detecting first electrical signals associated with a communications path between at least one microphone of the smart device and one or more processors of the smart device; [Baker, the “first electrical signal” is the trigger that turns the privacy mode/blocking feature on or off or the signal that turns the LED indicator on and off.  In Figure 8A if the “airgap switch 829C” is triggered, the “first electrical signal” is generated and detected by the control circuit 814/CPU/processor and by the “privacy LED 840.”  Baker, Figure 6, the “first electrical signal” is the on/off trigger of the microphone 630 which is generated by the “privacy pin 610” at the “control circuit 414/614”.  Both lines 620 and 626 teach the “communication path” between the microphone 630 and controller 414/614.   Baker pertains to smart devices with microphones and processors:  Figure 1 showing the control of devices in the room by audio command to a smart audio device 125.  Figure 2, “Audio Device 200.”  “[0002] Voice integration devices, for example, voice assistants such as Amazon Echo or Google Home devices may allow a user to vocally interact with a connected microphone/speaker device…..”  “[0043] The audio device 200 may contain at least one microphone (not shown in FIG. 2) for monitoring acoustic data in the space in which it is installed….”  Figure 4, “microphone 430.” Figure 4, “control circuit 414.”  “[0060] The audio device 400 may have a control circuit 414. The control circuit may be powered by the voltage VCC provided by the power supply 422. The control circuit may include one or more of a processor(s) (e.g., a microprocessor(s)), a microcontroller(s) ….” Figures 4/6 shows path 426/626 that is part of the “communication path between … microphone … and … processors.”  See [0061] and “[0062] The control circuit 414 may be adapted to receive audio signals from the microphone 430. That is, the control circuit 414 may be in electrical communication with the microphone 430 via the data output leads 426….”  Figure 6 shows line 626 which is the same as line 426 of Figure 4:  “[0076] … Line 626 may be a data or communication line, which may be connected to the control circuit 614 as previously shown and described with reference to line 426 in FIG. 4….”  Figure 6, “power supply line 620” is also part of the “communication path ….”]
determining, based on the first electrical signals, whether the blocking circuitry prevented receipt, by the one or more processors, of first signals generated by the at least one microphone while the blocking circuitry is in an untriggered state, [Baker, “Untriggered state” of Claim = “Privacy Mode” of Baker.  The “Privacy LED 205/305/440/640/840” in Figures 2/3/4/6/8, indicates whether the privacy mode /Blocking /preventing is on or off.  Figure 6: “[0076] The state of the LED 640 (that is, on or off) may be physically tied to the state of the microphone….”  When the privacy mode is activated, Vcc power does not get to microphone 630 and therefore there won’t be any “first signal” on the “data or communication line 626.”  “[0082] … Additionally or alternatively, the true privacy indicator may act to break the communication line 626 of the microphone instead of, or in addition to, the power line 620.”]
wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking circuitry; [Baker, Figures 7 and 8A.  “Airgap switch 829c” / “Blocking Circuitry” disconnects the “microphone 830” from the “control circuit 814” / processor.  “[0091] Alternatively, the audio device may have an airgap switch 829C. Airgap switch 829C may be located at position C, between the microphone 830 and the control circuit 814. When a user engages the airgap switch 829C to put the audio device 800 into a privacy mode, the airgap switch 829C may break the communication connection between the microphone 830 and the control circuit 814. That is, when a user enables or engages the privacy mode, the control circuit 814 to stop receiving acoustic data from the microphone 830….” “[0085] Mechanical actuation of the airgap switch may break an electrical connection of a circuit of device 700, for example, similar to the circuit shown in FIG. 4….”  The “airgap switches” of Figure 8A correspond to “airgap switch 729” of Figure 7 and are part of the “blocking device” of the Claim: “[0086] The mechanical disconnect may be a single airgap, shown in FIG. 7 as airgap switch 729. That is, the airgap switch 729 may disconnect or break an electrical connection at a single point in the circuit of the audio device 700, thereby creating an airgap. For example, when a user pushes or pulls the airgap switch 729, the airgap may electrically disengage part of the circuit. The airgap switch 729 may physically break power to the entire device 700. Alternatively, the airgap may break an electrical connection of just a microphone line. For example, the airgap switch 729 may break power to the microphone. Or, the airgap switch 729 may break a communication line of the microphone. ….” (Depending on how broadly we interpret the “communication path, only 829C or all of the airgap switches 829A,B,C may teach the Blocking Circuit of the Claim.)]
detecting second electrical signals associated with the communications path between the at least one microphone of the smart device and the one or more processors of the smart device; [Baker teaches that a wireless (including an audio) command can trigger the privacy protection and the “second electrical signal” is the signal generated by such wireless command.  For example, the “second electrical signal” is the electrical signal generated at the microphone 830 from the input audio command that triggers the privacy mode/blocking feature on or off or the signal that turns the LED indicator on and off.  In Figure 8A if the “airgap switch 829C” is triggered by the input audio command the “second electrical signal” is generated and detected by the control circuit 814/CPU/processor and by the “privacy LED 840.”  The “airgap switch 829C” may be reset remotely through the “reset line 850” by input of an audio command that generate the “second electrical signals.”  See Figure 9 and “[0098] … The trigger may be any input as previously described, including, but not limited to: occupancy, a specific sound (spoken keyword or sound indicative of an activity, such as a phone ringing), a wireless command, etc. For example, the control circuit may apply a voltage to a reset line or a coil terminal of the remote reset switch to change the state of the remote reset switch in response to receiving the trigger, thereby placing the audio device in the privacy mode.” ]
determining, based on the second electrical signals, whether the blocking circuitry prevented, using an input device of the blocking circuitry, a first trigger associated with activating the blocking circuitry; [Baker, Figures 6, 7, 8A.  The “first trigger” of the Claim is the input “audio command” that turns on the mic and “allows receipt of second signals.”  See [0098] above.]
detecting third electrical signals associated with the communications path between the at least one microphone of the smart device and the one or more processors of the smart device; [Baker, the “third electrical signal” is the audio signal that is generated by the microphone 830 and transmitted to the controller/processor.  “[0002] Voice integration devices, for example, voice assistants such as Amazon Echo or Google Home devices may allow a user to vocally interact with a connected microphone/speaker device….”  The “Third Electrical Signal” may also be the signal the turns the “Privacy LED 640/840” on or off.]
determining, based on the third electrical signals, whether the blocking circuitry temporarily entered a triggered state based on detecting the first trigger and allowed receipt, by the one or more processors, of second signals generated by the at least one microphone; and [Baker, receiving the audio signal/third electrical signal indicates that the blocker/switch is permitting the passage of the audio received at the microphone.  Seeing the Privacy LED 640/840 being on/off also indicates that the blocker/switch is allowing receipt of audio from the microphone.]
assigning, based on a determination that the blocking circuitry prevented receipt of the first signals, detected the first trigger, and temporarily entered the triggered state, a privacy metric to the smart device based on an examination of the smart device. [Baker teaches a privacy level/ privacy metric of ON or OFF.  The privacy is based on the signals detected in the circuit connecting the mic 630 and controller 414 in Figure 6 and detection of signals or viewing of the “Privacy LED 640/840” by a person 1are mapped to “an examination of the smart device.”]



    PNG
    media_image2.png
    817
    1148
    media_image2.png
    Greyscale

Regarding Claim 2, Baker teaches:
2. The method of claim 1, wherein detecting the first electrical signals comprises monitoring one or more circuits of the smart device. [Baker, Figures 6, 7 or 8A, monitoring is done through the “Privacy LED 640/705/840” which show whether the “privacy mode”/ blocking is on or off.]

Regarding Claim 3, Baker teaches:
3. The method of claim 1, wherein detecting the first electrical signals comprises monitoring a power use of the smart device. [Baker, Figure 6, [0075]-[0082].  When the Vcc power is turned off the LED of D1 640 comes on (or off depending on the circuit).]

Regarding Claim 5, Baker teaches:
5. The method of claim 1, wherein the first trigger comprises an audio trigger received from at least one second microphone.  [Baker teaches mostly mechanical methods of triggering a privacy mode or turning off the privacy mode.  However, when the trigger is input remotely it may be in the form of a “spoken keyword.”  In that case, the input would also be to a remote second microphone.  Also note that in Claim 1 the “first trigger” turns off a privacy mode and permits the processor to receive signal from the microphone.  Thus, the “first trigger” of Claim 1 is a “privacy off”/disengage privacy mode command:  “[0099] … Alternatively, for a remote command to place the device into a privacy mode, the control circuit may reset the airgap switch 929 and also turn on the privacy LED 905….”  “[0123] Although the audio devices have been described as enabling a privacy mode in response to a remote privacy command, the audio devices may alternatively disable or disengage from the privacy mode in response to a remote command. That is, a command to turn off privacy mode may turn off privacy mode for one or more audio devices in the user environment….”  “[0135] For the remote privacy modes described herein, the privacy mode may be enabled (or disabled) at a device level, room level, or building level, as setup by a user. …”  “[0006] Additional embodiments as discussed herein include a remote-activated privacy mode, or "Privacy Mode" as a scene, which allows for multiple devices to enter privacy mode through the activation of a singular control point. This remote-activated privacy mode may be triggered automatically based on specific triggers, including, but not limited to: occupancy, user preference, or particular activity or voice commands of a user, as will be described in more detail herein.”  “[0098] An example airgap switch that may be used is Remote Reset Rocker Switch A8GS, manufactured by Omron Corporation. This switch has a reset line connected to a solenoid coil that may allow a user to enable the privacy mode remotely. For example, the audio device may receive a trigger (i.e., an indication to go into privacy mode). In response to receiving the trigger, the control circuit of the audio device may cause the remote reset switch to change state to enable the privacy mode. The trigger may be any input as previously described, including, but not limited to: occupancy, a specific sound (spoken keyword or sound indicative of an activity, such as a phone ringing), a wireless command, etc. For example, the control circuit may apply a voltage to a reset line or a coil terminal of the remote reset switch to change the state of the remote reset switch in response to receiving the trigger, thereby placing the audio device in the privacy mode.”  “[0127] Alternatively, the remote privacy mode may be remotely enabled via a voice command. For example, a user 102 may speak a voice command, such as, for example, "privacy mode". The voice command may be received by an audio device, such as audio device 104. The audio device may determine whether the voice command is a privacy command. That is, the voice command may act as a keyword, or wake word, which is processed locally by the control circuit of the audio device. When the audio device 104 determines that the voice command is a privacy command, the audio device 104 may enable privacy mode….”]

Regarding Claim 7, Baker teaches:
7. The method of claim 1, wherein the first trigger corresponds to a movement detected by a wearable device.  [Baker incorporates by reference another Baker which is referred to as Baker2016 which teaches that detection of the beacon of a particular user device, which may be a wearable device, causes the smart audio device to enter the privacy mode:  “[0132] Additionally, privacy mode may also be triggered based on proximity of wireless beacons specific to a user, such as the user's phone, wearable device, or other remote communication device specific to the user. … Examples of user recognition based on beacons is described in more detail in U.S. Patent Application No. 2016/0056629 filed on Aug. 21, 2015, entitled "LOAD CONTROL SYSTEM RESPONSIVE TO LOCATION OF AN OCCUPANT AND MOBILE DEVICES", the entire disclosure of which is herein incorporated by reference.”]
Regarding Claim 8, Baker teaches:
8. The method of claim 1, wherein preventing receipt of the first signals comprises grounding at least a portion of a circuit associated with the at least one microphone.  [Baker, Figure 6, the microphone 630 can be grounded through transistor Q3.  “4. The apparatus of claim 1, wherein the switch comprises a first transistor and a second transistor coupled in series electrical connection between a power connection and a ground connection; wherein a gate or base of each of the first and second transistors is connected to the pin of the control circuit; further wherein the control circuit is configured to disconnect power to the microphone and provide power to the LED by turning on the second transistor and turning off the first transistor when the switch is in the second state.”  The second transistor is Q3 and turning it on grounds the microphone 630.  “[0079] …When transistor Q3 turns on, current may flow through the current path 12 from the power supply rail V.sub.CC through LED 640 and resistor R1 and through the body of Q3 to ground….”  See [0078]-[0079].]

Regarding Claim 9, Baker teaches:
9. The method of claim 1, further comprising determining, based on fourth electrical signals, whether the blocking circuitry returned, based on determining that a time period associated with the triggered state has elapsed, to the untriggered state.  [Baker teaches a “timeout counter” which enables the “privacy mode” for a finite period of time.  The “time-out signal” of Baker teaches the “fourth electrical signal” of the Claim.  In the Claim, the “untriggered state” is the “privacy mode” of Baker.  Most embodiment of Baker teach a time-out period for the “privacy mode” after which the device returns to the pass-through/on mode/ “triggered state.”  However, Baker also teaches the system of the Claim where a time-out feature is considered for the normal pass-through mode and the default is being in the privacy mode.  “[0140] As another (or additional) example, the timeout counter may be used to disengage privacy mode. For example, a user may press a button to disengage privacy mode for 10 seconds, to make a request, for example, after which privacy mode is automatically re-enabled. Or, the privacy mode may be disengaged the entire time a button is pressed, i.e., push-to-talk mode. A user may push the button while talking to disengage the privacy mode and allow the audio device to receive the spoken request from the user. When the user stops pressing or pushing the button, the audio device may return to privacy mode and stop recording or listening to acoustic data. For example, the button may be a physical button such as an actuator or capacitive touch area on the audio device, such as the privacy button or privacy switch of FIGS. 5 and 9. Or, the button may be a physical button on a remote device, such as a remote or keypad. Alternatively, the button may be a soft button on a mobile device, laptop, PC, etc.”  The time-out feature is first presented with respect to timing out the “privacy mode” / “untriggered state” of the Claim:  “[0137] The privacy mode may be used with a timeout counter. For example, privacy mode may be enabled for a finite period of time using the timeout counter, and when the timeout counter has expired, the audio device may exit the privacy mode. For example, the privacy mode may be enabled for an hour-long meeting, and after the hour, the privacy mode may be disabled.”  “[0139] … Alternatively, a user may vocally command the audio device to instruct the privacy timeout length. For example, a user may say "Privacy, 10 minutes", where "privacy" is used as a keyword to enable privacy mode, and "10 minutes" specifies the length of the timeout.”]

Regarding Claim 11, Baker teaches:
11. The method of claim 1, wherein preventing receipt of the first signals comprises outputting, to the one or more processors, third signals comprising one or more first sounds configured to emulate one or more second sounds from an environment associated with the smart device.  [Baker, Figure 8B, “second circuit 855’” generating acoustic interference or noise and sending it to the “control circuit 814’” for output from the “speaker 832’.”  “[0102] Alternatively, or in addition to, the device-level privacy modes described herein, a privacy mode may be enabled by providing interference signals. Interference signals may be acoustic interference signals (i.e., audio signals), or they may be electronic noise signals added to the microphone communication line. For example, an interference speaker may provide acoustic interference. The acoustic interference may raise the background noise level of the microphone such that the acoustic data received by the microphone from a user in the environment is not discernable from the acoustic interference by the control circuit. The noise signals may be pseudo-random noise signals generated by the control circuit. Alternatively, a separate control circuit may be used to generate the noise signals to obfuscate the acoustic data. For example, turning now to FIG. 8B, the second control circuit 855' may be used to generate noise. In this way, the primary control circuit 814' which receives the obfuscated acoustic data may not be able to subtract out the noise signal, since the noise signal was generated by an independent source, i.e., the separate control circuit.”  (Note, “sounds from an environment associated with the smart device” is interpreted as “background noise” which is taught by Baker.  The Specification of the instant Application does not elaborate upon this phrase and in an another unrelated paragraph mentions sound profiles such as coffee shop noise that is used to jam the microphones but does not say that the smart device is in a coffee shop.) ]
(Specification of the instant Application:  “[0040] … The modulating signal may emulate different noise profiles and/or audio signals, such as a coffee shop conversation, or any other signal profile that is used with the intent to jam the microphone…”  “[0184] … Additionally or alternatively, preventing receipt of the first signal may comprise outputting third signal to the one or more processors of the smart device. The third signal may comprise one or more first sounds configured to emulate one or more second sounds from an environment associated with the smart device. A first volume of the one or more first sounds may be based on a second volume of the one or more second sounds. The blocking circuitry may determine the one or more first sounds by recording, for a period of time in the untriggered state, the one or more second sounds.”)

Regarding Claim 12, Baker teaches:
12. The method of claim 11, wherein a first volume of the one or more first sounds is based on a second volume of the one or more second sounds.  [Baker, Figure 8B.  Baker teaches that the “acoustic interference” that is mixed with the output sound or output from a separate speaker must be at least as loud as the voices that it is trying to obfuscate or louder:  “[0104] The acoustic interference may be an audible interference. For example, the acoustic interference may be a white noise interference. Alternatively, the acoustic interference may be a pink noise or grey noise interference. One skilled in the art will recognize that the exact acoustic spectrum of the acoustic interference is not critical; rather, the effectiveness of the interference is based on broadband coverage of audible range frequencies and having sufficient amplitude (i.e., volume) to drown out ambient conversations. That is, the amplitude of the noise signal is at least of substantially the same amplitude as the amplitude of the audio signals….”]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Casey (U.S. 20180167547).
Regarding Claim 6, Baker teaches the use of “occupancy sensors” to detect if someone is in the room and therefore turn the privacy mode on or off.  “[0141] Alternatively, the privacy mode may be enabled or disabled based on a condition or event. For example, the user environment may contain an occupancy sensor. The occupancy sensor may be configured to communicate with the audio device, wherein the audio device may enable or disable the privacy mode based on an occupancy detection within the room. …”  The “occupancy sensor” of Baker is not a motion detector and rather detects occupancy by acoustic sensors.
Casey teaches:
6. The method of claim 1, wherein the first trigger corresponds to a movement detected by an optical sensor of the blocking circuitry. [Casey teaches that occupancy detectors detect the presence of a person by movement:  “[0008] As the occupancy/vacancy sensor generally senses the presence or absence of a person within the user environment using passive infra-red (PIR) technology, the occupancy/vacancy sensor may fail to detect the occupancy of a room due to the lack of movement by a user. The occupancy/vacancy sensor senses the presence of a person using the heat movement of the person….”  This occupancy detector may include a “visible light sensor” / “optical sensor” that detects movement:  “[0085] During a sensor event for detecting occupancy and/or vacancy, the visible light sensor 180 may be configured to apply a predetermined mask to focus on one or more regions of interest in one or more images recorded by the camera and determine occupancy or vacancy of the space based on detecting or not detecting motion in the regions of interest. The visible light sensor 180 may be responsive to movement in the regions of interest and not be responsive to movement in the masked-out areas.”]
Baker and Casey pertain to privacy mode of devices and it would have been obvious to combine the optical sensor of Casey which is used as a method of occupancy detection with the system of Baker which teaches occupancy detection by detecting audio as another or a substitute method of occupancy detection which would cause a need for privacy.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Ossowski (U.S. 2019/0051299).
Regarding Claim 10, Baker teaches:
10. The method of claim 1, further comprising determining, based on the third electrical signals, whether the blocking circuitry temporarily entered the triggered state and allowed receipt of the second signals by: [Baker teaches that  “[0140] As another (or additional) example, the timeout counter may be used to disengage privacy mode. For example, a user may press a button to disengage privacy mode for 10 seconds, to make a request, for example, after which privacy mode is automatically re-enabled….”]
determining, based on processing the first trigger to determine an origin of the first trigger, that the smart device did not output the first trigger. 
 Baker does not teach that the source of the command for privacy mode is scrutinized by the audio device.
Ossowski  teaches:
determining, based on processing the first trigger to determine an origin of the first trigger, that the smart device did not output the first trigger. [Ossowski, Figure 1, generates a model of the user’s voice so that it can discriminate a command generated by an authorized user from other input sounds including a sound coming from the Personal Assistant (PA) itself.  “[0040] Specifically, the system and method disclosed herein are used to detect or recognize the voice of the speaker of the keyphrase which triggers an action, such as the wakening of the PA, and omits the action if the speaker is identified as a computer originated voice such as the PA's own voice. This is accomplished by using a voice or speaker recognition (SR) system such as with speaker verification (or identification) in order to learn the characteristics of the its own PA voice, other voice applications, and other popular, known PA voices when desirable, and filter out detections of that voice or voices. Such an approach limits unwanted triggers caused by any device that uses the same computer originated voice or voices. Herein, speaker verification and speaker identification are meant in a general sense and both refer to identification of a voice relative to one or more modeled voices that are to be filtered out (or some action is to be taken upon identification of a voice that matches a modeled voice).” See also abstract.]
Baker and Ossowski pertain to personal assistant devices and it would have been obvious to combine the command voice discrimination of Ossowski which is intended to filter out unauthorized voice commands, including by the device itself, with the system of Baker in order to add a layer of security and prevent inadvertent or unauthorized trigger of the device.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Thomas (U.S. 2017/0180984).
Regarding Claim 13, Baker teaches recording the data from the environment of the smart device.  Abstract, [0012]-[0013] and [0037].  And store it in a buffer.  [0004].  Baker also teaches that it adds noise to the environment to obscure the voices.  (Figure 8B).  Baker does not teach that it adds the audio recorded from the environment of the device to the voice of the speakers in the environment.
Thomas teaches:
13. The method of claim 11, further comprising determining the one or more first sounds by recording, for a period of time while the blocking circuitry is in the untriggered state, the one or more second sounds. [Thomas has a privacy casing called an ESAP which records the sounds in the environment of the underlying protected smart device and plays it back to the microphones of the smart device.  Figure 3.]
Baker and Thomas pertain to privacy devices that are used to maintain the privacy of another device such as a smart phone and it would have been obvious to modify the system of Baker with the system of Thomas that plays back the sounds recorded from the environment of the protected device back to it.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 14, Baker does not teach that it adds the audio recorded from the environment of the device to the voice of the speakers in the environment.
Thomas teaches:
14. The method of claim 1, further comprising: 
Processing, during the triggered state, the second signals to obscure an identity of at least one user; and [Thomas, Figure 4, the goal of Thomas is to obfuscate the voice and identity of a speaking user:  “[0012] In some embodiments, the DSP is configured to filter/sculpt audio (voice or mask noise) to compensate for microphone, speaker and cavity response. In other embodiments, the DSP is configured to analyze ambient audio to determine optimum mask profile. In some further embodiments, the DSP is configured to morph voice to obfuscate identity while maintaining intelligibility. In other embodiments, the DSP is configured to apply a frequency mask.”  The jamming sound can make the voice unintelligible all together:  “[0094] …. Further, the masking or jamming signal can diminish, impact, impede or even prevent anyone listening in or recording such content to understand, decipher or otherwise extract meaning from the signal, including for example, voice conversations in the area of such microphones.”]
outputting, to the one or more processors, the processed second signals. [Thomas, Figures 3 and 4 showing the output of the jamming noise into the microphone of the protected smart device.]
Rationale as provided for Claim 13 because it relates to adding sounds of the environment of the smart device to the voices that need to be obscured.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Ransom (U.S. 2005/0039040).
Regarding Claim 31, Baker does not teach a (physical) inspection/examination of the device.  The Claim is not particular with respect to what is intended by “examination” or who or what is conducting it.
Ransom teaches and therefore suggests:
31. The method of claim 1, wherein the examination of the smart device comprises inspecting the smart device to determine whether components between the at least one microphone and the one or more processors can be bypassed. [Ransom is directed to detection of intrusion and tampering with the seal of EM devices which are:  “[0003] Energy Management ("EM") data includes …” such as a counter placed by a power company. The components of an EM device include: “[0004] … Intelligent Electronic Devices ("IEDs") (also known as EM Devices) ….”  Computers that read the data of an EM device include: “[0006] …Personal Digital Assistants ("PDAs")…”  Ransom teaches that when an intrusion is detected (by the device examining and inspecting itself) countermeasures that can be taken include cutting communication links between the peripherals such as keyboards and port and the internals/processors of the device.   “[0064] … It will be appreciated that EM Component 200 can easily be coupled with other components and networks not shown in this figure via secure or insecure channels, and that EM Component 200 may act as a gateway to both secure and insecure EM Devices.”   “[0106] … The Intrusion Detection Unit may be able to identify what or where the attack is, and which features are affected. When an attack is identified defensive action may be taken, such as blocking external access to EM Device 400 by cutting communication links between displays, keyboards, keypads, ports and the like, and the internals of the device….”  “[0099] In one embodiment, a limit switch or micro switch, or other device operable to create a closed or open circuit, is placed on a circuit board and held in an activated state by the casing, such that when the casing is removed the connection is broken, e.g. the circuit changes state from open to closed or closed to open, or alternatively a voltage or current drop or spike is created, triggering the Seal Tamper Detection Unit 425 to identify that seal 440 is removed.”  Ransom does not teach that the EM devices have a microphone.  But PDA devices that may be a “component” of the EMP device generally have microphones.  Ransom suggests cutting the connection between the microphone and the processor by teaching that 1) connection between keyboard and internals is cut and 2) that PDA computers can be a component of the overall device.]
Baker and Ransom pertain to privacy protection and security of a device and it would have been obvious to modify the system of Baker with the system of Ransom that teaches cutting communication between the peripherals and input devices (e.g. keyboard which has the same function as a microphone) and the internals of the device (i.e. its processors) with the system of Baker which includes similar features.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Braunberger (U.S. 2012/0303946).
Regarding Claim 32, Baker does not teach determining if a processor of the blocking device can be reprogrammed.  
Braunberger teaches:
32. The method of claim 1, wherein the examination of the smart device comprises determining whether a second processor of the blocking circuitry is capable of being reprogrammed or updated. [Braunberger is directed to an apparatus for reprogramming embedded systems and teaches that certain conditions have to be met in order for its device to be able to access and reprogram the processor of the embedded system and therefore it teaches detecting if the particular processor is reprogrammable:  “A reprogramming device is used for reprogramming embedded systems. The reprogramming device comprises a microprocessor, a memory programmed with software to accomplish the reprogramming of distinctly different embedded systems architectures, and one or more hardware devices that facilitate communication over multiple protocols contained in a portable package designed for both one-time and multi-occurrence use scenarios. In some embodiments, the reprogramming device is able to be used to enhance one or more attributes of performance of existing embedded systems through the reconfiguration of internally stored parameters. In some embodiments, the reprogramming device is also to be used to extract and receive information and instruction from existing embedded systems and enable useful presentation of this information. ….”  Abstract.  “[0013] In some embodiments, the reprogramming device 102 comprises a microprocessor 104, a memory 106, a user interface 108 and an embedded system interface 110. The memory 104 stores and/or is programmed with software such as a reconfiguration module to be processed by the processor 104 to accomplish the reprogramming of distinctly different embedded systems architectures as described in detail below….”  “[0017] … In some embodiments, during the first use of the reprogramming device 102, the reprogramming device 102 receives an identification number of the embedded system 99, so that the reprogramming device 102 is only able to be used with that embedded system 99. For example, the reprogramming device 102 compares the stored identification number with the embedded system identification number each time the two are coupled, and if a match is not detected, the reprogramming device 102 will not function with that embedded system 99.”  “[0026] Examples of suitable computing devices include a personal computer, a laptop computer, a computer workstation, a server, a mainframe computer, a handheld computer, a personal digital assistant, a cellular/mobile telephone, a smart phone  ….”  ]
Baker and Braunberger pertain to authorization to access an underlying device and it would have been obvious to modify the system of Baker with the system of Braunberger to include a reprogramming capability and also a determination of whether reprogramming is authorized.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-19, 21-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Christopher (U.S. 20190074002).
Regarding Claim 15, Baker teaches and therefore suggests: 
15. A method for determining a privacy metric associated with a smart device comprising a removable blocking device, the method comprising: 
detecting first electrical signals associated with a communications path between at least one microphone of a smart device and one or more processors of the smart device; [Baker, the “first electrical signal” is the trigger that turns the privacy mode/blocking feature on or off or the signal that turns the LED indicator on and off.  In Figure 8A if the “airgap switch 829C” is triggered, the “first electrical signal” is generated and detected by the control circuit 814/CPU/processor and by the “privacy LED 840.”  Baker, Figure 6, the “first electrical signal” is the on/off trigger of the microphone 630 which is generated by the “privacy pin 610” at the “control circuit 414/614”. Baker pertains to smart devices with microphones and processors.  Figure 2, “Audio Device 200.”  See paragraphs 2, 43, 61, 62, and 76.  See rejection of Claim 1.]
determining, based on the first electrical signals, whether the removable blocking device, connected to the smart device via a blocking module interface, prevented receipt, by the one or more processors of the smart device, of first signals generated by the at least one microphone of the smart device while the removable blocking device is in an untriggered state, [Baker teaches a “removable blocking device” because the cover shown in Figure 2 and some other drawings are removable by a snap-on mechanism.  “[0050] … For example, the privacy cover may be snapped on, or the privacy cover may be rotated into place over the microphone.”  The privacy cover needs a mechanical construction/ “blocking module interface” to sit on the smart device:  “[0050] … One will understand that the amount of reduction in SPL incident on the microphone when the privacy cover 208 is seated over the protective cover 210/microphone is dependent upon the mechanical construction of the microphone housing, protective cover 210, and/or privacy cover….”  Thus, combination of different embodiments of Baker suggest the removable blocking device and a blocking module interface of the Claim.]
wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking module interface; [Baker, Figures 6 and 8A.  The path between the mic 630/830 and processor 414/814 goes through the switch 829C or diode D1 640 both blocking mechanisms.  In Figure 6, both lines 620 and 626 teach the “communication path” between the microphone 630 and controller 414/614.  Also if the airgap switch 829C has a mechanical portion protruding from the surface of the privacy cover such as the tab 729 of Figure 7, then the “path goes through the blocking module interface.”  “[0084] The audio device 700 may also have a device-level privacy mode. The device-level privacy mode of audio device 700 may be a mechanical disconnect. The mechanical disconnect may be an airgap, i.e., an airgap switch shown here as airgap switch 729. Although described here as a switch, the airgap switch may be a tab, such as a push/pull control which may be either pulled out or pushed in by a user. Other mechanisms in addition to those shown here may also be used, such as rotating a knob, flipping a switch, pulling a lever, sliding a tab, etc.” ]
detecting second electrical signals associated with the communications path between the at least one microphone of the smart device and the one or more processors of the smart device; [Baker teaches that a wireless (including an audio) command can trigger the privacy protection mechanism and the “second electrical signal” is the signal generated by such wireless command.  “[0098] An example airgap switch that may be used is Remote Reset Rocker Switch A8GS, manufactured by Omron Corporation. This switch has a reset line connected to a solenoid coil that may allow a user to enable the privacy mode remotely. For example, the audio device may receive a trigger (i.e., an indication to go into privacy mode). In response to receiving the trigger, the control circuit of the audio device may cause the remote reset switch to change state to enable the privacy mode. The trigger may be any input as previously described, including, but not limited to: occupancy, a specific sound (spoken keyword or sound indicative of an activity, such as a phone ringing), a wireless command, etc. For example, the control circuit may apply a voltage to a reset line or a coil terminal of the remote reset switch to change the state of the remote reset switch in response to receiving the trigger, thereby placing the audio device in the privacy mode.”]
determining, based on the second electrical signals, whether the removable blocking device detected, using an input device of the removable blocking device, a first trigger associated with activating the removable blocking device, [Baker, detecting the flip of the switch 829C or receiving the wireless trigger to reset line 850 or the privacy pin 610 inserting/removing of Figure 6 constitute the “first trigger” that activate the blocking mechanism.  Some of these mechanisms are not “removable” and therefore the combination of embodiments of Baker is required.]
wherein the first trigger is different from a second trigger associated with activating the smart device; [Baker, Figure 8A, the switch 829A turns off the power to the entire device and is the “second trigger “of the Claim.  Additionally, the smart device probably has its own on/off key.  “[0088] For example, the audio device may have an airgap 829A, which may be located at airgap position A. When the airgap switch 829A is engaged by a user, the airgap 829A may disconnect the power supply 822 from the power source 802, thereby removing power to the entire audio device 800.”  This is different from the switches 829A and B that act only on the microphone.]
detecting third electrical signals associated with the communications path between the at least one microphone of the smart device and the one or more processors of the smart device; and [Baker, receiving the audio input at the microphone 830 generates the third electrical signals.  “[0002] Voice integration devices, for example, voice assistants such as Amazon Echo or Google Home devices may allow a user to vocally interact with a connected microphone/speaker device….” The “Third Electrical Signal” may also be the signal the turns the “Privacy LED 640/840” on or off.]
determining, based on the third electrical signals, whether the removable blocking circuitry temporarily entered a triggered state based on detecting the first trigger and allowed receipt, by the one or more processors and via the blocking module interface, of second signals generated by the at least one microphone; and [Baker, Seeing the Privacy LED 640/840 being on/off (third electrical signal) indicates that the blocker/switch is allowing receipt of audio from the microphone/ “second signals” because it has received the “first trigger.”]
assigning, based on a determination that the removable blocking circuitry prevented receipt of the first signals, detected the first trigger, and temporarily entered the triggered state, a privacy metric to the smart device based on an examination of the smart device. [Baker teaches a privacy level/ privacy metric of ON or OFF.  The privacy is based on the signals detected in the circuit connecting the mic 630 and controller 414 in Figure 6 and detection of signals or viewing of the “Privacy LED 640/840” are mapped to “an examination of the smart device.”]

The removable nature of the Blocking Device in Baker is taught with respect to one embodiment and not discussed with respect to the airgap switches in detail.

Christopher teaches:
determining, based on the first electrical signals, that a removable blocking device, connected to the smart device via a blocking module interface, prevents receipt, by the one or more processors of the smart device, of first signals generated by the at least one microphone of the smart device while the removable blocking device is in an untriggered state, [Christopher, Figures 3, 4A, and 4B show a “Removable Blocking Device 300/440A/400B which sits on top of the “intelligent automated assistant device 310/410A/410B” and may be secured via an “interface.”  “[0035] FIG. 3 illustrates a security device 300 placed over an intelligent automated assistant device 310 in accordance with various embodiments. The security device 300 may be cone shaped so that it may be easily placed over objects of various sizes and shapes, such as various intelligent automated assistant devices 310. In some instances, the cone shaped security device 300 may be balanced on top of the intelligent automated assistant device 310 without any additional structural support. However, it should be noted that the security device 300 is not limited to a cone shape. Instead, the security device 300 may come in any shape or size as needed to cover or envelope certain areas of the intelligent automated assistant device 310, such as the areas where the camera 320 is located. For example, the shape of the security device 300 may include a square prism, rectangular prism, cylinder, sphere, pyramid, and the like.”  “Blocking Module Interface” is taught by:  “[0037] Furthermore, the security device 300 may be supported by structural elements (not shown here) to keep the security device 300 supported and balanced on top of the intelligent automated assistant device 310. In some instances, the structural elements may be adjusted in length so as to accommodate varying heights of the intelligent automated assistant devices 310.”]
wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking module interface; [Baker, Figure 4A, the communication path is from microphone 450A of the smart device to microphone 400A of the blocking device and then to the processors of the smart device 410A.  See Figure 1, “electronic device 104” including “microphone 112” and “controller 110.”  The path from the microphone 450 to the controller 110 goes to the blocking device through the interface and then to the processor 110.  But the path from the microphone 450A of the smart device to the controller of the smart device 110 does not go through the interface between the cap/blocker and the underlying protected device.]


    PNG
    media_image3.png
    446
    430
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    269
    306
    media_image4.png
    Greyscale

Baker and Christopher pertain to privacy devices and it would have been obvious to combine the clearly removable and separate blocking device of Thomas with the snap-on blocker of Baker to show a clearly removable blocking device with a blocking device interface module..  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 16 has a limitation similar to the limitation of Claim 2 and is rejected under similar rationale.

Claim 17 has a limitation similar to the limitation of Claim 3 and is rejected under similar rationale.

Claim 19 has a limitation similar to the limitation of Claim 5 and is rejected under similar rationale.

Claim 21 has a limitation similar to the limitation of Claim 7 and is rejected under similar rationale.

Claim 22 has a limitation similar to the limitation of Claim 8 and is rejected under similar rationale.

Claim 23 has a limitation similar to the limitation of Claim 9 and is rejected under similar rationale.

Claim 25 has a limitation similar to the limitation of Claim 11 and is rejected under similar rationale.

Claim 26 has a limitation similar to the limitation of Claim 12 and is rejected under similar rationale.

Claim 27 has a limitation similar to the limitation of Claim 13.
Baker teaches recording the data from the environment of the smart device.  Abstract, [0012]-[0013] and [0037].  And store it in a buffer.  [0004].  Baker also teaches that it adds noise to the environment to obscure the voices.  (Figure 8B).  Baker does not teach that it adds the audio recorded from the environment of the device to the voice of the speakers in the environment.
Christopher teaches:
27. The method of claim 25, further comprising determining the one or more first sounds by recording, for a period of time while the removable blocking device is in the untriggered state, the one or more second sounds. [Christopher teaches that the “security device 100” can play back the modified sounds recorded from the environment:  “[0030] Additionally, the security component may also include a noise cancelling component for cancelling sounds and noises generated from conversations and objects. This may further prevent and disrupt the electronic device 104 from picking up any clear audio. By way of example, the noise cancelling component may include detecting sounds and emitting sounds waves with the same amplitude but with inverted phase, also known as the antiphase to the original sound. By emitting such sound waves, this may then result in destructive interference with the original sound so that the microphone 112 from the electronic device 104 will not pick up clear audio from the sound source.”]
Baker and Christopher pertain to privacy devices that are used to maintain the privacy of another device such as a smart phone and it would have been obvious to modify the system of Baker which teaches playing white noise with the system of Christopher that plays back the sounds recorded from the environment of the protected device back to it.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 28 has a limitation similar to the limitation of Claim 14.
Baker does not but Christopher teaches:
28. The method of claim 15, further comprising: 
Processing, during the triggered state, the second signals to obscure an identity of at least one user; and [Christopher, [0030] above processes the sounds to generate a destructive signal would make the sounds including the conversations in the environment unintelligible.]
output, to the one or more processors, the processed second signals. [Christopher, [0030] plays the phase inverted sounds to get mixed with the sounds in the environment.]
Rationale as provided for Claim 27.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baker and Christopher in view of Casey (U.S. 20180167547).
Claim 20 has a limitation similar to the limitation of Claim 6 and is rejected under similar rationale.
Christopher teaches the existence of camera but does not teach motion detection.
Baker/Christopher and Casey pertain to privacy mode of devices and it would have been obvious to combine the optical sensor of Casey which is used as a method of occupancy detection with the system of combination which teaches occupancy detection by detecting audio as another or a substitute method of occupancy detection which would cause a need for privacy.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Baker and Christopher in view of Ossowski (U.S. 2019/0051299).
Claim 24 has a limitation similar to the limitation of Claim 10 and is rejected under similar rationale.
 Baker does not teach that the source of the command for privacy mode is scrutinized by the audio device. Neither does Christopher.
Baker/Christopher and Ossowski pertain to personal assistant devices and it would have been obvious to combine the command voice discrimination of Ossowski which is intended to filter out unauthorized voice commands, including by the device itself, with the system of combination in order to add a layer of security and prevent inadvertent or unauthorized trigger of the device.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Chsitopher (U.S. 20190074002).
Regarding Claim 29, Baker teaches
29. A method for determining a privacy metric associated with a smart device comprising a blocking device, the method comprising: 
detecting first electrical signals associated with a communications path between at least one first microphone of the smart device and one or more processors of the smart device;  [Baker, the “first electrical signal” is the trigger that turns the privacy mode/blocking feature on or off or the signal that turns the LED indicator on and off.  In Figure 8A if the “airgap switch 829C” is triggered, the “first electrical signal” is generated and detected by the control circuit 814/CPU/processor and by the “privacy LED 840.”  Baker, Figure 6, the “first electrical signal” is the on/off trigger of the microphone 630 which is generated by the “privacy pin 610” at the “control circuit 414/614”. Baker pertains to smart devices with microphones and processors.  Figure 2, “Audio Device 200.”  See paragraphs 2, 43, 61, 62, and 76.  See rejection of Claim 1.]
determining, based on the first electrical signals, whether the blocking device determined, using at least one second microphone of the blocking device, one or more sounds corresponding to an environment associated with the smart device; [Baker teaches the receipt of a wireless command, including an audio command, for turning the privacy mechanism on or off.  The remote audio command goes to a “second microphone.”  The on/off status of the privacy device determines whether sounds from the environment of the smart device are received or not.  “[0098] … The trigger may be any input as previously described, including, but not limited to: occupancy, a specific sound (spoken keyword or sound indicative of an activity, such as a phone ringing), a wireless command, etc….”]
detecting second electrical signals associated with the communications path between the at least one microphone of the smart device and the one or more processors of the smart device; [Baker, the “second electrical signal” may be the signal that shows that the “privacy LED 840” is on or off.  Figure 8B, “Privacy LED 840’.”]
determining, based on the second electrical signals, whether the blocking device is configured to output, using an output device of the blocking device, first audio to the at least one first microphone of the smart device, [Baker, Figure 8B.  “second control circuit 855’” generates noise and outputs it to “speaker 832’.”  This noise is picked up by the “microphone 830’” of the smart device.  “[0102] Alternatively, or in addition to, the device-level privacy modes described herein, a privacy mode may be enabled by providing interference signals. Interference signals may be acoustic interference signals (i.e., audio signals), or they may be electronic noise signals added to the microphone communication line. For example, an interference speaker may provide acoustic interference. The acoustic interference may raise the background noise level of the microphone such that the acoustic data received by the microphone from a user in the environment is not discernable from the acoustic interference by the control circuit. The noise signals may be pseudo-random noise signals generated by the control circuit. Alternatively, a separate control circuit may be used to generate the noise signals to obfuscate the acoustic data. For example, turning now to FIG. 8B, the second control circuit 855' may be used to generate noise. In this way, the primary control circuit 814' which receives the obfuscated acoustic data may not be able to subtract out the noise signal, since the noise signal was generated by an independent source, i.e., the separate control circuit.”]
wherein the first audio is based on the one or more sounds and is configured to impede receipt, by the at least one first microphone, of environmental audio while the blocking device is in an untriggered state; [Baker, Figures 8B and 9 and [0102] above.  The sounds generated by the noise generator of Baker are not based on the “one or more sounds” of the environment of the device.]
detecting third electrical signals associated with the communications path between the at least one microphone of the smart device and the one or more processors of the smart device; [Baker, the “third electrical signal” may be the Privacy LED 840 on signal in Figure 8A.]
determining, based on the third electrical signals, whether the blocking device is configured to detect, using the at least one second microphone of the blocking device, a first trigger associated with activating the blocking device, [Baker teaches that a wireless (including an audio) command can trigger the privacy protection mechanism and the “third electrical signal” is the signal generated by such wireless command.  “[0098] An example airgap switch that may be used is Remote Reset Rocker Switch A8GS, manufactured by Omron Corporation. This switch has a reset line connected to a solenoid coil that may allow a user to enable the privacy mode remotely. For example, the audio device may receive a trigger (i.e., an indication to go into privacy mode). In response to receiving the trigger, the control circuit of the audio device may cause the remote reset switch to change state to enable the privacy mode. The trigger may be any input as previously described, including, but not limited to: occupancy, a specific sound (spoken keyword or sound indicative of an activity, such as a phone ringing), a wireless command, etc. For example, the control circuit may apply a voltage to a reset line or a coil terminal of the remote reset switch to change the state of the remote reset switch in response to receiving the trigger, thereby placing the audio device in the privacy mode.”]
wherein the first trigger is different from a second trigger associated with activating the smart device; [Baker, Figure 8A, the “second trigger” /Switch 829A turns off the entire smart device.  “First trigger” / Switch 829B.  Additionally, the smart device generally has its own on/off switch.]
detecting fourth electrical signals associated with the communications path between the at least one microphone of the smart device and the one or more processors of the smart device; and [Baker, the “fourth electrical signal” may be the signal from audio commands to the smart device.]
determining, based on the fourth electrical signals, whether the blocking device is configured to temporarily enter a triggered state , based on detecting the first trigger and output, to the at least one first microphone and using the output device, the second trigger; and [Baker when in the pass-through mode provides the audio commands (second trigger) which are directed at the underlying smart device to the processor of the smart device.]
assigning, based on a determination that the blocking device is configured to prevent receipt of the first signals, detected the first trigger, and temporarily enter the triggered state, a privacy metric to the smart device based on an examination of the smart device. [Baker teaches a privacy level/ privacy metric of ON or OFF.  The privacy is based on the signals detected in the circuit connecting the mic 630 and controller 414 in Figure 6 and detection of signals or viewing of the “Privacy LED 640/840” are mapped to “an examination of the smart device.”]

Baker does not teach that the injected noise is derived from the environment.
Christopher teaches:
determining, based on the second electrical signals, whether the blocking device is configured to output, using an output device of the blocking device, first audio to the at least one first microphone of the smart device, 
wherein the first audio is based on the one or more sounds and is configured to impede receipt, by the at least one first microphone, of environmental audio while the blocking device is in an untriggered state; [Christopher teaches output of noise or modified audio of the environment from the speakers of the “security device 102.”  See [0029] for emitting white noise and [0033] for emitting phase-inverted sounds of the same environment.  [0029] By way of example, the white noise component may include a digital/analog converter coupled to a memory with prerecorded white noise sounds. The analog output with a digital/analog converter may be amplified with an audio amplifier and played through the speaker on the security device 102 in order to emit the white noise. It should be noted that the white noise components may include any of the standard components used to emit white noise as typically used and appreciated by any one of ordinary skill in the art.”  “[0031] By way of example, the noise cancelling component may include a transducer to pick up any detected noises or sounds. The noise may be filtered through an amplifier and pass through a digital audio filter, where the noise signal may be analyzed. The noise signal may be broken down into its fundamental harmonics, which can result in one or more analyzed audio signals. The signals may then be passed onto the mixer circuit so that the signals are analyzed to then emit a sound wave that is inverted from the original sound signal. When the inverted sound wave is emitted from the security device 102, the electronic device 104 may receive both the sound signals of the original sound and that of the inverted sound wave, which may then result in the destructive inference so that the original sounds are no longer recognized. It should be noted that the noise cancelling components may include any of the standard components used to cancel or alter sounds as typically used and appreciated by any one of ordinary skill in the art.”]

Baker and Christopher pertain to privacy mode of devices and it would have been obvious to modify the system of Baker which injects noise to the microphone to obfuscate the sounds in the environment with the system of Christopher that derives the injected noise from the environment itself to benefit from the noise-cancelling properties of the phase-inverted audio instead of relying on the volume of the noise.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 30 has a limitation similar to the limitation of Claim 3 and is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
This Application may be related to 16/785,202 published as 20200258528 and allowed on 7/22/2021 and potentially to 16/881,101. 
Independent Claim 1 is like the claims 1, 21, and 26 of 16/785,856 and claims 1, 21, and 26 of 16,785,918.
Independent Claim 15 is like the claim 1 of 16/785,918.
Independent Claim 29 is like the claims 1, 21, and 26 of 16/785,930.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659